DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,093,804 in view of Coon (US 2014/0270477 A1). 
The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Pat. No. 11,093,804: 
Claim 1 – Instant Application
Claim 1 – U.S. Pat. No. 11,093,804
An information processing apparatus comprising
An information processing apparatus comprising
a processor configured to
a processor configured to 

set a first real reference object in a real space, and 
recognize a first real reference object in a real space, and

if a second real reference object identical or similar to the first real reference object is recognized in the real space, display a virtual version of a real target object on the second real reference object, 
if a second real reference object identical or similar to the first real reference object is recognized in the real space, display a virtual version of a real target object on the second real reference object, 
wherein the real target object which is touching the first real reference object is recognized in the real space in advance together with the first real reference object
wherein the real target object which is in contact with the first real reference object is recognized in the real space in advance together with the first real reference object.


Coon, however, describes an apparatus recognizing a first real reference object in real space (Par. 24 of Coon: user may activate the camera 120 to capture a real-time image of a room or still-photograph; Par. 27: capture an image of object with a scan marker adjacent to object; Par. 34: Upon determining a geometric property of an object relative to a scan marker from an image of the object and scan marker, the 3D generation module 315 may generate a 3D model of the object, e.g, the 3D generation module 315 may generate a 3D model of a chair based on a geometric property of the chair determined by the image analysis module 305; Par. 38: identification module 405 may identify at least a portion of the object in the image).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the information processing apparatus which processes images of multiple real objects that are recognized in the real space as provided by U.S. Patent No. 11,093,804 by utilizing the technique of recognizing a real object in an image as provided by Coon, using known electronic interfacing and programming techniques.  The modification simply uses a known technique for using a camera to recognize a real object in an image to improve a similar device that requires recognizing an object in an image in the same way. Furthermore, the modification improves the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the term renders the recognition step indefinite as one of ordinary skill in the art would be unable to determine the scope of what constitutes a “similar” second real reference object to the first real reference object.  Accordingly, the claim is indefinite and rejected under 35 U.S.C. 112(b).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon (US 2014/0270477 A1).
Regarding claim 1, Coon discloses:
An information processing apparatus comprising (Fig. 1 and Par. 23 of Coon: computer system 100; Fig. 10 and Par. 50: computer system 1000 including mobile device 1005)
A processor configured to (Fig. 10 and Par. 50 of Coon: mobile device 1005 includes central processor 1010; Par. 7 discloses instructions executable by processor to perform operations; Par. 60: executable files or software modules configuring computing system to perform tasks)
Recognize a first real reference object in a real space, and (Par. 24 of Coon: user may activate the camera 120 to capture a real-time image of a room or still-photograph; Par. 27: capture an image of object with a scan marker adjacent to object; Par. 34: Upon determining a geometric property of an object relative to a scan marker from an image of the object and scan marker, the 3D generation module 315 may generate a 3D model of the object, e.g, the 3D generation module 315 may generate a 3D model of a chair based on a geometric property of the chair determined by the image analysis module 305; Par. 38: identification module 405 may identify at least a portion of the object in the image)
If a second real reference object identical or similar to the first real reference object is recognized in the real space, display a virtual version of a real target object on the second real reference object, (Par. 24 of Coon: 3D model of the photogrammetrically scanned object, e.g. chair, may be superimposed over the real-time image to create an augmented reality in which the 3D model of the object appears to be located in the room in which the user is located; Par. 30: in second location different from first location; Par. 36: augmented reality module 325 may display the 3D model of the object in an augmented reality environment at a second location based on a scan marker visibly positioned at the second location, superimposing a 3D model of object, e.g. chair, over a real time image of second object based on scan marker positioned in second location; Par. 39: insert scaled 3D model of photogrammetrically scanned object in live view of second location, using scan marker visibly positioned in second location as reference to position 3D model of the object; Par. 41: photometrically scanned object 505 used to generate 3D model of object which is sent to a device located at a second location; Fig. 6 and Par. 43: determining geometric property of the marker from real-time image of scan marker printed on a piece of paper, shown as same or similar marker in first location – Fig. 5) wherein the real target object which is touching the first real reference object is recognized in the real space in advance together with the first real reference object (Par. 30 of Coon: photogrammetry module 115-a may obtain an image of an object and a scan marker, where scan marker positioned visibly adjacent to the chair, such as touching the chair; Fig. 5 and Par. 32: The object and scan marker may be located at a first location, where image analysis module 305 may capture the image of the object and the scan marker at the first location with an image-capturing device such as a camera 120, where image analysis module may detect shape, orientation, size, and/or position of the first object, e.g. chair, as well as shape, orientation, size, and/or position of scan marker, i.e. “second real reference object”; Par. 35: scan marker may be printed and placed visibly adjacent to an object that is photogrammetrically scanned; Par. 38: identify a barcode displayed adjacent to an object at a first location)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616